Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Applicants' response, arguments, amendments and a Terminal disclaimer filed on 08/02/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have amended claims 1, 12 and 20. Thus, amended claims 1-20 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 08/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed US Patents: 9,675,678, 10,265,387, 10,653,755 and 10,729,653 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests method(s) of treating a subject associated with cystathionine--synthase deficiency … said method(s) comprising an isolated human truncated cystathionine--synthase (htCBS) mutant … having a C15S mutation compared to SEQ ID NO: 2, … and the truncation comprising the C-terminal regulatory region … said truncated mutant htCBS has been PEGylated … with a 20 kDa NHS ester-activated PEG molecule …, as recited in allowed claims 1-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652